HonorableE. P. Jennings
County Auditor
Hardin County
Kountze,Texas

Dear Sir:
                                    opinionHo. o-1217

                                    Re) Taxationof rainerals.sevsrddbpy
                                        reservation.

We are in receiptof your letter of August 1, 1939, in which you request
the opinionof this departmentupon the followingquestion:

     "In the cese of where one party sells and conveysa tract of land,
      and the grantorreservesthe mineralsor a part of the mineral,
     shell the grantorbe assessedfor taxes the whole or pert of such
     mineralrights reserved?”

IIII.exervs, Gerner (sup. Ct.,1932)30 S. W. (Q.) 769, it was stated:

     ?ha authoritativedecisionsof this State esteblimhthe following
     elementaryrules, to-wit:

     "2. That a sexeranceof mineralsmay be made by an exceptionor
     reservationin the deed conveyingthe land."

It Is stated in Humble Oil& RefiningCo. vs. State (T. C. $. 1928, writ
refused)3 S. W. (2d) 559, that:

     "F;tis now a well recognizedprincipleof law that, after the mineral
      estatehas been severedby the owner from the land, sama is subject
      to taxes,and the owner of the mineralestate is liableforKtaxest&
     the same extent that propertyowners are liablefor any other tax."

The Texss SupremeCourt speakingthrougbJusticeGreenwoodin Hoger vs.
Stokes, (1927)294 S. W. 835, stated:

     "Realestate is ordinarilytaxed as a unit: yet, where there have
     been severancesby conveyance;exception,or res~ervation, so that one
     portionof realty belongsto one person and other portionsto others,
     each owner should pay taxes under proper assessmentagainsthim of the
     portion!owned by him. The fact that a portionmay consistof minerals,
     or of a fractionalinterestthereinmakes no difference,l . ."
Hcm.B. P. Jennings, Page 2 O-1217




Articles7151 et seq. R. C. S. 1525,clearlycontemplatesthat real
estate shall ba assessedfor taxes againstthe owner aa of JanuaryI.&
in %ha year for which the property is requiredtobe renderedor assessed.

It is OW! opinionthat when a grantoreells and qanveyaa tract cdfland
reeervingthe minerab or a fractionalpart of the minerals, therein,such
grantorah0Kl.dbe aseesaedfor taxsa on tha mineral interestowned or
reservedby him.
                                    Very truly yours

                               ATWRIWGSWWRALOFTEXAS

                               e/Cecil C. Canmmok



                               Bs
                                 Cecil C. CsJmpaok
                                        Amlhant